People v Rohde (2019 NY Slip Op 04479)





People v Rohde


2019 NY Slip Op 04479


Decided on June 6, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2019

Friedman, J.P., Tom, Kapnick, Kahn, JJ.


20164/14 9560A 20011/15 9560

[*1] The People of the State of New York, Respondent,
vLouis Rohde, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Angie Louie of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diana Wang of counsel), for respondent.

Judgments, Supreme Court, New York County (Steven M. Statsinger, J. at first plea; Tandra L. Dawson, J. at second plea, hearing and sentencing), rendered April 10, 2015, convicting defendant of attempted assault in the third degree and criminal contempt in the second degree, and sentencing him to concurrent terms of 15 days, unanimously affirmed.
The court properly found that defendant had violated the no-arrest condition of his original guilty plea and thus forfeited the opportunity for a more lenient disposition. The record establishes a legitimate basis for both of defendant's postplea arrests (see People v Outley , 80 NY2d 702 [1993]). Minor defects in police testimony at the Outley  hearing do not warrant a different conclusion. In any event, we note that either of these arrests independently constituted a violation of the plea agreement.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 6, 2019
CLERK